Citation Nr: 1220441	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, upper extremities and lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from October 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2006, the RO denied a claim for service connection for peripheral neuropathy of the extremities.  The Veteran, through his representative in the United States House of Representatives, disagreed with that decision in February 2007.  The letter from the Veteran's representative in Congress was interpreted as a request to reopen the claim, and the Veteran was advised to submit new and material evidence.  The Veteran submitted additional lay statements, and the claim was reopened and denied.  Appeal of that denial was perfected in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his exposure to Agent Orange during service caused his currently-diagnosed upper and lower extremity neuropathy, and, that, if he had known that he should seek medical evaluation within the presumptive period, and an accurate diagnosis had been rendered, he would have qualified for the presumption of service connection for his neuropathy disorder.   38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  

The Veteran has provided competent lay statements regarding continuity of symptomatology of peripheral neuropathy since service.  In addition to his own statements describing his symptoms over the years, he has provided statements from family, friends, and fellow servicemembers, with descriptions of their observations of the Veteran during service and over the years since his service discharge.  Remand is required to afford the Veteran a VA examination which includes consideration of the lay evidence of continuity in the determination of the nature and etiology of the Veteran's current peripheral neuropathy. 
 
Additionally, the Veteran has submitted medical opinion linking his current neurological disorder of the extremities to his Agent Orange exposure.  He contends he is entitled to service connection for peripheral neuropathy even if no presumption of service connection is applicable.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has submitted medical opinion to support this contention, and further development of the medical evidence is required.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to submit or identify records which support his lay statements or substantiate his claims, to include clinical records, or alternative records, such as employment clinical records, reports of medical examinations for employment, or other records.  

Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for peripheral neuropathy of the upper or lower extremities, and complete records from L.M. Salberg, M.D. dated from 1967 to present.  Ask the Veteran whether he currently receives or has in the past received VA treatment for this disorder.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  Obtain any VA records and associate the VA records with the claims file or electronic file.  Associate obtained records with the claims file. 

2.  After the development directed above has been completed to the extent possible, afford the Veteran a VA examination as necessary to determine the nature and etiology of the Veteran's current upper and lower extremity complaints that the Veteran has identified as peripheral neuropathy.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should be advised of the following:

* The Veteran is presumed to have been exposed to herbicides during his military service, given his service in Vietnam and his military occupational specialty as a combat engineer.
* Acute and subacute peripheral neuropathy are recognized by regulation as diseases associated with exposure to herbicide agents, and may be presumed related to service if manifested during the presumptive period.  By regulation, the term "acute and subacute peripheral neuropathy" is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  
* If the Veteran does not manifest acute or subacute peripheral neuropathy, which is required for presumptive service connection, he can establish service connection by providing medical evidence or opinion that he has a current disability which is due to his exposure to herbicides in service.  
* A lay individual is competent to report observations of symptoms or symptoms they experienced.  The significance of lay observation depends on the circumstances, including whether the medical disorder at issue is readily observable by a lay person.

The examiner should conduct necessary examination and diagnostic testing.  After review of reports of diagnostic testing and review of the relevant clinical records, lay statements, and other relevant evidence, the examiner should assign a diagnosis for the Veteran's upper and lower extremity complaints, identified by the Veteran as peripheral neuropathy.   

The examiner should answer the following questions:

	(i)  Is it at least as likely as not (a 50 percent, or higher, likelihood) that the Veteran currently has acute or subacute peripheral neuropathy?  

	(ii)  Is it at least as likely as not that the Veteran manifests current residuals of acute or subacute peripheral neuropathy?

	(iii)  Is it at least as likely as not that the Veteran's current disorder of the upper and lower extremities, claimed as peripheral neuropathy, had its onset during, is due to, or results from his active service or any incident thereof, to include exposure to herbicides?

	(iv) Is it at least as likely as not that the Veteran has a current disorder of the upper and/or lower extremities, claimed as peripheral neuropathy, which has been chronic and continuous since his active service?

The examiner should explain the rationale for the answer to each question, and summarize the facts and medical principle considered in answering each question. 

The examiner should consider the lay reports of the Veteran, his family, and fellow former service members as to the onset of the described symptoms, and the examiner should comment on the evidence provided by the lay statements and the impact of that evidence on the examiner's conclusions.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why resort to speculation would be required in this case and identify the information needed to provide the requested opinion.  The examiner should confirm that the need to resort to speculation was an assessment arrived at after all due diligence in seeking relevant medical information of record that may have bearing on the requested opinion.

3.  Ensure that all requested actions have been accomplished, to the extent possible, and conduct any corrective action necessary.  Once all action necessary to comply with the Remand has been taken, then readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


